 THE TIMKEN ROLLER BEARING COMPANY15The Timken Roller Bearing CompanyandUnited Steelworkersof America,AFL-CIO, and Its Local No. 1123.Case No. 8-CA-2298.August 3, 1962DECISION AND ORDEROn April 18 and August 4, 1961, Trial Examiner Thomas A. Ricciissued his Intermediate Report and his Supplemental IntermediateReport, respectively, in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Re-ports attached hereto.Thereafter, the Respondent filed exceptions tothe Intermediate Reports, a supporting brief, and a request for oralargument .1The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Reports, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.The dispute here involves essentially the Union's contention that,under established law, the Respondent was obligated to supply di-rectly both specific wage data requested in connection with particulargrievances and general wage data sought for the purpose, statedbroadly, of administering its contract.The Respondent, for its part,does not argue that the data sought is of a kind to which the Union hasno right.Rather, it contends that in view of the negotiations betweenthe parties and under the resulting bargaining agreement containinga comprehensive grievance-arbitration article, the Union has waivedits right to acquire wage data directly, and has channeled its claimsfor such information into the grievance procedure of the agreement.The grievance procedure in the bargaining agreement states that itprovides an adequate means "for the adjustment and disposition of anycomplaints or grievances."A request for wage data, the Respondentcontends, is a "complaint" within the meaning of the foregoing lan-guage and, thus, must be processed through the grievance procedure.The Trial Examiner, in considering this argument, concluded, how-ever, that Respondent was reading the term "complaint" too broadlyand held that under the language of the grievance provisions the termdid not include disputes concerned with the exercise of statutoryrights, such as are involved here.The Trial Examiner was clearly cor-rect, for it is obvious from the provisions of the contract that the1This request is hereby denied, asthe rpeord,including the exceptions and brief, ade-quately presents the issues and the positions of the parties.138 NLRB No. 1. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDparties did not intend to commit all their possible disputes and thewhole scope of their relationship to the grievance-arbitration pro-cedures.First, as stressed by the Trial Examiner, though in the pre-amble the grievance-arbitration provisions cover all "complaints,"the arbitrator's jurisdiction is limited in fact to disputes involving"the interpretation and application of the agreement," matters notconcerned where, as here, the Union is asserting its statutory, not con-tractual, rights.Second, the contract on its face provides only for thefiling of a grievance by "employees" who have some complaint con-cerning their working conditions.There is nothing to suggest theUnion could file a grievance in order to assert its own rights to acquiregeneral or specific wage data which it needs in order to carry outeffectively its statutory responsibilities as the employees' representa-tive.In any event, we believe it is evident from the Trial Examiner's.detailed analysis of the issues raised and from our foregoing obser-vations that the Respondent's waiver and "channeling" contentions,set forth above, are without merit.2To hold otherwise would contra-vene our well-established rule that the mere existence of a grievancemachinery does not relieve a company of its obligation to furnish aunion with information needed to perform its statutory functions.'Furthermore, we agree with the Trial Examiner that the Union didnot surrender its right to secure any of the wage data simply becauseit was unsuccessful in obtaining a provision in the contract requiringthe production of such data by the Respondent.We can infer no"clear and unequivocal" waiver of a statutory right from such failureat the bargaining table.In sum then, we agree with the Trial Examiner that the Respondentby refusing to furnish the wage data requested by the Union violatedSection 8(a) (5) and (1) of the Act.'2 SeeAtkinson et at v. Sinclair Refining Co,370 U S 238,241-245.3 J. I. Case Companyv.N L R.B,253 F. 2d 149, 154 (C.A. 7);HckmanFurniture Cora-pany,101 NLRB 631, 632,enfd. 207 F 2d 561(CA 6). Furthermore, the Board cannotby withholding an otherwiseappropriate remedy force a party totake an issueto arbitra-tion where it has never agreed todo so;for, as the Supreme Court has stated ". .arbi-tration is a matter of contractand a partycannot berequired to submit to arbitrationany disputewhich he has not agreedso to submit."United Steelworkersof America vWarrior &Gulf NavigationCo,363 U S 574,582; see alsoDrake Bakeries Incorporated v.Local 50,AmericanBakery & Confectionery Workers,370 U.S 254, 2564InHerculesMotorCorporation,136 NLRB 1648,a case alsoinvolving a request forwage data,a majority of the Board concluded that the respondent had not violated the-Act in refusingto furnishthe requestedinformationIn the opinion of ChairmanMcCulloch and MemberBrown, who joinedin the majoritydecision inthat case, thatdecision and the present one are not in conflict.InHercules,the unionaskedfor wagedata withrespect to a particular matter onwhich a grievancehad been filedThe com-pany contended,contrary to the union,that the mattercould notproperlybe made thesubject of a grievance under the terms of the parties' contract.In view of these con-flicting contentions,the Board majority concludedthat the basicissue was not one con-cerning the production of wage data, but rather one of contract interpretation, I ewhether the matter in dispute was arbitrable,and this question,itheld,was for the-arbitrator.Further, in ItsHerculesdecision the Board majority specifically noted thatthat case was not one"where a union simply sought,and was denied,information which THE TIMKEN ROLLER BEARING COMPANYORDER17The Board adopts as its Order the Recommendations of the TrialExaminer with the following modifications :(1)The words "A Decision and Order" shall be substituted forthe words "The Recommendations of a Trial Examiner" in the notice.If our Order is enforced by a decree of a United States Court ofAppeals, the notice shall be further amended by substituting the words"Pursuant to a Decree of the United States Court of Appeals, Enforc-ing an Order" for the words "Pursuant to a Decision and Order."(2)Section 2(c) of the Order should read "Notify the RegionalDirector for the Eighth Region, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to complyherewith."(3)Following the final printed material in the Appendix shall beadded the following :Employees may communicate directly with the Board's Re-gional Office, 720 Bulkley Building, 1501 Euclid Avenue, Cleve-land 15, Ohio, Telephone Number, Main 1-4465, if they have anyquestion concerning this notice or compliance with its provisions.MEMBERS RODGERS and LEEDOM took no part in the consideration ofthe above Decision and Order.was relevant to its task as bargaining agent in negotiating a contract,or policing oradministering a contract, or adjusting a grievance."However, in the present case we aredealing with precisely that situation expressly ruled out inHercules,for,as indicatedabove, here the Union wants data for purposes of "policing or administering a contract,or adjusting a grievance."There is no argument concerning some underlying dispute onwhich the relevancy of the wage data may depend.Member Fanning sees no essential distinction between the facts and issues In this caseand those involved InHerculesAccordingly,he relies on the reasons set forth in hisdissenting opinion inHercules,as well as the reasons set forth in this decision,for hisfinding that Respondent violated Section 8(a) (5).INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASEThisproceeding,with all parties represented,was heard before ThomasA. Ricci,the duly designated Trial Examiner,inCanton, Ohio, on February 13, 1961, oncomplaint of the General Counsel and answerby The TimkenRoller Bearing Com-pany,herein called the Respondent and the Company.The sole issue litigated waswhether theRespondent had violated Section 8(a)(5) of the Act.Briefs were filedafter the close of the hearing by the Respondent and by the Charging Party.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent is a corporation duly organized under the laws of the State ofOhio. It maintains its principal office and place of business in Canton,Ohio, whereit is engaged in the manufacture,sale, and distribution of roller bearings.In itsoperations at that plant the Respondent annually causes finished products valued inexcess of$500,000 to be sold, delivered,and transported in interstate commerceto and through States of the United States other than the State of Ohio. I find that 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent is engaged in commerce within the meaning of the Act, and that it willeffectuate the policies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America,AFL-CIO,and its Local No. 1123, herein calledthe Union,isa labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThis is a so-called wage-data case, in which the Respondent Employer is chargedwith having illegally refused to comply with the Union's request for informationrelating to the method used to establish the wages received by the employees.TheRespondent's failure to comply with this request is alleged to have been a "refusalto bargain in good faith," and consequently to constitute an unfair labor practicein violation of Section 8(a)(5) of the Act.The information sought was clearly ofthe kind which an employer is normally required, under the statute and under theapplicable legal precedents, to furnish the recognized majority representative of itsemployees.As the record also shows, the Respondent did refuse to deliver thisdata, concededly in existence and in its possession, to the Union. Indeed, it is notseriously contended that the information requested is not related to conditions ofemployment or that the Respondent did not refuse to produce the data on request.The real thrust of the Respondent's defense, as I appraise it after careful analysisof the entire record, including its extensive brief, is that in the circumstances exist-ing at the various times when the data was requested and refused, the Respondenthad a right to withhold the information.As articulated in its brief, the Respondentadvances two major contentions in support of its ultimate position: (1) that bywritten contract the Union had agreed "to channel all collective bargaining" througha specified grievance procedure, and had thereby precluded itself from seeking thisdata through any other medium-including direct appeal to the Company or re-course to the National Labor Relations Board; and (2) that the Union had "waived"any right to the wage data in question by executing the contract then in effect. Iam not sure these are separable contentions or distinguishable grounds for defense.In any event, in my view of the case as a whole, the real issue to be decided iswhether the Respondent has come forth, on the basis of the entire record, with anadequate defense to conduct which in ordinary circumstances constitutes a clearviolation of the statute.There is no dispute as to the essential facts.By agreement of all parties a stipula-tion of facts, together with agreed-upon written exhibits, were placed in evidence atthe outset of the hearing.The General Counsel called only one witness-JamesMarazza-expert time-study man and industrial engineer of the Charging Union,whose testimony consisted primarily of an elucidating statement expanding upon theRespondent's method for establishing wage rates, the meaning of technical terms usedin its methods, and the importance to the employees and to their representative forunderstanding the methods in order to achieve an intelligent understanding of pre-cisely how the earnings are calculated. In turn the Respondent also called only onewitness-Dalla G. Rayl-its director of labor relations, who discoursed further onthe same subject.The parties also placed into evidence documents relating to variousgrievances processed under the successive contracts between the partiesAside fromarguments as to what relevency or weight these documents may bear to the issue,there was never any question respecting the authenticity of any of these variousdocuments.THE FACTSBargaining Unit and Majority StatusThe complaint alleges, the answer admits, and I find:All production and maintenance workers at the bearing, steel and tube plantsatCanton, Ohio . . . , but excluding foremen, assistant foremen or super-visors in charge of any class of labor, bricklayers, watchmen, guards, factoryclerks or other clerical workers and salaried employees, constitute a unitappropriate for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act.The complaint also alleges, the answer admits, and I find that at all times sinceon or about July 31, 1942, the Union has been the certified representative for thepurposes of collective bargaining of a majority of the employees in the above-described bargaining unit and, by virtue of Section 9(a) of the Act, has been and THE TIMKEN ROLLER BEARING COMPANY19is now the exclusive representative of all the employees in said unit for the purposesof collective bargaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.Wage Rate Structure and Methods of CalculationWage rates at the Respondent's plant are determined in consequence of a verycomplex system of detailed time studies, operation observations, personal motionsrecordings, and a myriad set of detailed evaluations of every separate element andaspect of the production process.Each product and operation performed in theplant carries a fixed wage rate established as a result of these extended measurementsand studies.The basic and precise elemental factors considered are all reduced towritings called time-study sheets.The procedures followed for carrying on thesestudies and taking these measurements are set out in certain manuals and statementsof procedures used by the Respondent's time-study men and production engineers.As the changing needs of the Company develop, old methods are reevaluated, newproducts are conceived, improved and more efficient methods are evolved, and, inconsequence of successive studies and evaluations of work effort by the individualemployee operators, changed basic time studies are produced and new and differentwage rates established.The Company's practice of using this complex and ever-changing technique forestablishing the wage structure of the employees has been recognized in writing inthe successive contracts the parties have had dating back to 1942.Every contract,including the last one negotiated and signed in February 1960, provided that thewage structure in existence at the moment the current contract is signed shall befrozen for the duration of the agreement, except as changed during its life pursuantto the contract provisions themselves.As to new wage rates, the most significantcontract clause is, and has always been, that whenever the Company should deem it"necessary or desirable to establish a new wage rate, the Company shall develop andinstall such new rate in accordance with the Company's practice in effect on the dateof this agreement."To assure to the employees that new wage rates are established in conformity withthe foregoing provisions of the contract-i.e., in circumstances specifically enu-merated in the contract, and in accordance with past practice-the article on wagescloses with express agreement that any employee affected by a changed or new ratemay file a grievance.The grievance procedure article, in turn, sets out a detailedsystem, with three step stages-No. 1 with the foreman, No. 2 with the general fore-man and No. 3 a conference between union officials and designated representativesof the Company. The last and final step of the procedure is binding arbitration.The Demands and RefusalsIn the summer of 1960, among the pending grievances, there were five directlyarising from newly established wage rates and which had proceeded beyond thethird step of the grievance procedure; they awaited hearings before a chosen arbitratorin each instance.The following facts concerning these grievances are pertinent tothe issue here involved:(1)Rosenlieb grievance-A-1547-protested the action of the Company in cut-ting rates by the "assorted job lot method. ...We also request the job rate forall jobs presently in process." In rejecting the complaint after the step 3 conference,the Company relied in part on the assertion "rates established by this method areproper and adequate," and that it had not violated the contract.(2) Smallwood grievance-A-1548-protested reduction of rates on "punch bot-tom stripper rings," asserting the job and work was the same as it had always been.In rejecting this grievance after the step 3 conference, the Company said that thenewly established rate "is an adequate and proper rate, developed and installed inaccordance with the Company's practice in effect on the date of the 1956 agreement."(3) Shuler grievance-A-1549-protested establishment of a new rate for a cer-tain part, called multiple perforator guide plate.Here the rate had been reducedfrom$18 75 to $12, and the Union contended that the part had not changed; itargued in conference: "..the rate was not established in accordance to the chartsthat are used for establishing rates on the guide plates, but rather it was establishedby standards.They want the old method used in establishing rates on this part. . . "The Company insisted a new and different part was involved, and again, in rejectingthe grievance, said the rate in question "was developed and installed in accordance"with the past agreed-upon practice.662353-63-vo1 138-3 20DECISIONS OF NATIONAL LABOR RELATIONS BOARD(4)Wolak grievance-A-3352-protested new rates established for work doneon automatic bore machines; the employees said they were earning much less underthe new rate, which had not been established in accordance with past practiceAgain, in rejecting, the Company said the new rates were "fair and adequate" anddeveloped in harmony with past procedures.Careful reading of the 23-page tran-script of the step 3 conference discussion shows clearly that the Company sought,by the new system, to gain increased work output by the employees; indeed its spokes-man explained these workers had been doing only 2 or 21/2 hours' work in an 8-hourshift under the old rates.The Union disagreed, and their technical discussion of thedispute included repeated references to such technical phrases as: "normal efficiencyof 100% pace," "increased workload," "170% and 28% efficiency," "standard hourplan," "minutes," "you produce so many minutes in that time, and this is convertedinto standard hours," and "base rate times whatever the percentage is "(5)Van Kirk grievance-A-3411-protested new wage rates on the tube mill asa "speedup" device.The step 3 decision shows disagreement on whether the em-ployees were or were not performing the same work as before but at reduced payIn rejecting the grievance the company spokesman took the position that because ofmajor changes in the machine, the work done by the operators was not the same asin the past.The third step discussions in all these five grievances had been completed as farback as the summer of 1959, when the parties started a series of bargaining con-ferences aimed at a renewal of their 1956 contract due to expire on August 24, 1959.The grievances were held in abeyance as the parties met on almost 60 separateoccasions in negotiation sessions.On February 21, 1960, they signed a new 2-yearcontract.There is no substantial difference, in terms of wage provisions or griev-ance procedures, between the two agreements.On July 18, 1960, the Union wrote a letter to the Respondent in which it re-quested wage rate information relating to the grievances involved in all five of thepending arbitration cases described above.As to each of them it requested (a) "theoriginal time study sheets and other documents relative to both the prior rates andthe new rates"; (b) "All other data, studies (including original time study sheets)and other information which is used to determine the rate of pay for each suchjob ."; and (c) "all documents, studies and other information which is used toevaluate such jobs, both prior to the change and thereafter which are used toevaluate such jobs and also in assigning incentive rates thereto, including fullinformation as to the weights given to each factor used to arrive at a final decisionon the established rate and what factors are considered in making such decision."It explained this information was needed because "each of these cases protest theinstitution of new reduced rates in place of rates theretofore in effect and/or theadequacy, fairness and method of establishment of new rates in their stead."The letter further requested the Respondent to supply "time study manuals, in-structions and procedures used in the making of time studies of jobs in your plants,including full information as to the weights given to each factor used to arrive at afinal decision on the established rate and what factors are considered in making suchdecisions"; and "manuals, instructions, and procedures used in development of'standard data' and the application thereof in the development of job rates in yourplants."The letter specified that this last data-manuals and statements of pro-cedures-was to be supplied "generally as to your procedures and practices and isnot limited to the specific grievances and situations hereinbefore set forth [the fiveenumerated grievances].."The letter made clear that the Union desired thisinformation, all of it, both in order to proceed intelligently to the arbitration of thepending grievances, and to "properly" and "intelligently evaluate the various rates ofpay in the plants" and "to properly administer the contract."The Company responded to the Union's request by letter of August 1, 1960, inwhich it stated it would not comply with the request.The Respondent's letter ofrefusal set forth a number of reasons which, in the opinion of the Company,warranted its positionThese are essentially the same variously phrased assertionsand contentions now urged in defense against the complaint in this proceedingThe Union repeated its demand for all this information by writing to the Com-pany again on August 29. And again, by letter dated September 15, the Companydenied the requestIn this last response the Respondent noted particularly theUnion's request for wage data apart from the specific issues raised in the pendinggrievances.A point in justification of its refusal was that in the absence of pendinggrievances the Union was not entitled to any such wage data. "You seem toascribe to yourself a sort of super watchdog position. . . . It is only where theemployees are dissatisfied with a new rate that a grievance may be filed and youappear in the picture.At that point, your interest is confined to thenewly establishedspecific rateand not to the rate structurein general." THE TIMKEN ROLLER BEARING COMPANY21The stipulatedfacts alsoshow thatin June 1960,during an arbitration hearing onanother grievance,a union representative called upon the Respondent to produce thissame type of information.The Hose grievance-A-1414-wasa complaint thatemployee Hose was beingrequired to produce 7.9 piecesof a particularpart perhour, whereasin the past the standardhad been only 4.5 piecesper hour.He saiditwas not a different part and therefore that his wage rate had been unfairly reduced.During the arbitration hearing, on June 16,the Respondent defended the new rateby introducingevidence relatingto thebasic wage structurefor that product, withproof asto the techniquesand methodwhereby itwas reachedby basic studies.The testimonywas givenby RossRussell,a company industrial engineer.The Unioninquiredof Russell: "howthe standard data was developed as to the time and placetime studies.....When Russelldid not answer responsively,theUnion's in-dustrial engineerasked: "would the Companybe adverse. . .to presenting theUnion the specifications regarding the application of the standarddata as to-as itrelates to this particular case?"The Company's lawyer then spoke up: "The answeris that unlessthe arbitratortells us we must,we willnot doit."The Unioninsistedit could not intelligently attack the Company's factual assertionas to the mannerwhereby the rate had been established: "I don't see how we can intelligently approachthismatter without having this information and Iam makinga demand on theCompany that they furnish us with thedetails ofhow this jobwas-this rate wasdeveloped,and also with reference to showing us the original time studies,and alsoall documents relating to the standard data and the development thereof."As the Companypersisted in its refusal to furnishthe requested data, and as thearbitrator indicatedhis agreementwiththat position, the Union arguedapplicabilityof theBoard's decisioninJ. I. Case Company (Rock Island,Illinois),118 NLRB 520(discussedmore fullybelow).In the endtheUnion'sattorney stated:"This isinformationthat is purely within the controland custodyof the Company.We donot have it.It is not available to me fromany othersource.All we have is thegeneralconclusion reached.They did furnish us with what the rateis in the mattersset forth in the exhibits, but that is merely theconclusion.We have noinformationas to how the rate was developed,the mental processesused by theirengineers andthe arithmetic processes that the engineers used, or the other factors thatenteredinto the establishment of the rate."The arbitratorrefused to directthe Company to supply thestandard basic wagedata requestedand theRespondent did not furnishit.On July 28, the arbitratorissued hisdecision,ruling in favor of the Companyon the grievance.The final sequence of eventssaid to reveala further refusal by the Respondent toproduce wagedata on request relates to a grievancefiled by an employee namedOtt-A-3451-on behalf ofhimself and a large group of employees in department 36.The grievancerefers specifically to a newly established"incentivesystemcoveringthe variousoccupations and rates on the products in department36"; it called thenew workload "unreasonable."After discussionat the step3 conference, the Com-pany (on September14, 1960),rejected the grievance.In part it stated- "Studies ofthe allowances for machine delays show these allowances are fair and adequate.The total allowancesfor `major machine repair, miscellaneousvariable delays,inter-ference delay and shiftconstant delay' amountsto12.3%.Inseveral 8-hourstudies,the total delaysencountered under the above allowances equaled approxi-mately 10%; therefore the operatorshave anadditional 2% opportunity."The casewas set for hearing before a selected arbitrator on December 28, 1960.On December 8, the Union wrote a letter to the Company with specific referenceto that grievance and requested all basic data relatingto the establishment anddevelopment of incentive standards and wage rates in department36.Precisely theletter calledfor: "time studysheets, summary sheets, informationrelative to theuse of standard data, information relative to time and delayallowances and thefactors usedin such allowances,the breakdownof elements on eachsuch job,leveling factors and allowances and ratings,and all other information and data(including original documents)showing howsuch rates and standardswere de-veloped and amended."The letteralso requested the "manuals and instructions and'proceduresused in the establishment of" those incentive rates.The letter said the,Union feltthis"informationisnecessaryfor intelligent representation of the,employees in said grievance and for intelligent administrationof the contract "On December 15, 1960, theRespondent answered that letter andagain refusedthe Union's requestin Coto.In general the lettercompared this last request by the-Union to thedemands madeon July18, and rejectedthem for substantiallythe samereasons.The Ott grievance went tohearing before the arbitrator on severaldates there-after, the arbitrator asked the Company to deliver some of the requested wage data 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the Union, the Company did so, and as matters stood at the time of the hearing,the Union was studying the data produced.In addition to the foregoing, there are other facts in the record which I believecan better be evaluated, in their true relationship to the issues of this case, interms of what relevancy or weight they may have in support of the Respondent'sdefense assertions and contentions.The General Counsel's Case in Support of the ComplaintThe wage-rate information requested by the Union fell into two categories; (1)time-study worksheets, measurements, observation reports of individual operationsin work process, and precise standards of production requirements for particularprojects or operations-all reflecting numerical or percentage calculations of ele-mental factors and minute considerations; and (2) manuals of standards or rulesof procedures underlying the methods followed by the Company's time-study menand industrial engineers in making the detailed time studies, evaluations, and ratings.The grounds urged by the Union in support of its total request also appear as two-fold; (1) to assist in the intelligent preparation, appraisal of, and processing ofpending grievances, and (2) for overall administration of the contract and intelli-gent representation of the employees in the bargaining unit, including a purpose ofevaluating complaints from employees in advance of any determination on whetheror not to institute grievances at all.That the Respondent refused to supply this written information upon request isclear on the record, and I so find. The refusals occurred in its responses to theUnion's letter of July 18, 1960, in the course of the arbitration hearing on the Hosegrievance, and in the course of correspondence in the Ott grievance.It is now well-established law that wage information of this type, regardless ofwhether sought for immediate grievance processing or overall policing of the con-tract, bears an inherent relationship to matters of concern to the collective-bargainingrepresentative and must be produced by the employer on request. "An employer'sobligation to grant a bargaining agent's request for original time studies and jobevaluation data applicable to particular jobs is well established.Contrary to Re-spondent's contention, the Union's right to such relevant wage rate is not dependentupon processing a particular grievance through the grievance procedure adopted bythe parties."J. I. Case Company, supra,and cases cited therein.The Board therereiterated the established principle that the employer's duty to produce relevantwage information is predicated upon the need of the Union for such information "inorder to provide intelligent representation of the employees," and that in the ad-ministration of a collective-bargaining agreement the Union's need for such data is "noless real than it was before the contract was executed." 1 Indeed, the Board alsohad occasion to consider in J. I Case a demand for wage data covering all jobs inthe bargaining unit.On this point it ruled: "Without this information, the Unioncould not compare jobs and so determine whether a particular grievance had meritand should be processed."I deem the foregoing language peculiarly applicable to the facts of this case.Allwage rates were frozen when the contract was signed, and it was expressly agreedalldeviations from the fixed rates-whether for new products and occupations orfor innovations in either processes or end products-would be "developed" always"in accordance with" the Company's past practice.Thus, while the employeesunderstandably were concerned with the resultant new rates, it was the "mannerand means" whereby the changed rates were developed or determined, that theparties understood would be the true bone of contention in any grievance that mightarise in the course of administering the contract terms.Restated: the agreementin express language recognized both the Company's right to establish rates on thebasis of very complex scientific techniques, and the concomitant right of the Unionto keep itself informed of the manner in which the Company did these things andto ascertain in each and every instance that the methods used were not inconsistentwith established forms or manuals of measurements and work evaluations.Andeach and every grievance of which the record speaks shows clearly that at bottomwhat the parties were really talking and quarreling about was "how" the Companyreached its new rates and whether the underlying standards on the basis of whichnew time studies were conducted conformed with the old procedures and standards.In essence the contract itself made the Union the "watchdog" over the Company's'Quotations fromF.W WoolworthCompany,109 NLRB 196, enfd 352 US 938,reversing 235 F. 2d 319(CA. 9). THE TIMKEN ROLLER BEARING COMPANY23industrial engineers.But with a comparison between the method used for estab-lishing old and new rates being at the heart of the "rate" grievances, there was noway in which the Union could hope to explain the basic facts to complaining em-ployees,much less convince an arbitrator of the merit of its grievances, unless it,like the Company, had access to the time studies themselves and the manuals, orprocedural rules followed by the Company's technicians in making the studies andbasic measurements.It appears from a careful reading of the many documentary exhibits relating tothe processing of specific grievances on the contract-including the grievance state-ments themselves and transcripts of discussions at the various stages-that the partiesthought of grievances involving wage rate disputes as of two types.One was re-ferred to as a section B and the other as section C grievances.These letters refer tosubsections of article V (wages) of the contract. In pertinent part, section A ofarticle V freezes the wage structure at the level existing when the contract is signed?Section B, entitled "New Rates," details the circumstances in which "it is recog-nized-the Company may . . . establish new wage rates.." 3And section Cspecifies themethod which the Company agrees to follow in setting new rateswhenever it chooses to deviate from the frozen ones-"in accordance with the Com-pany's practice in effect on the date of this agreement."One of the recurring contentions advanced by the Respondent, at the hearing,in its very voluminous correspondence with the Union over the years while refusingto furnish the data, and in greater detail in its brief now, is that there was no oc-casion for the Union to request, or indeed need, basic time-study data or manualsof procedure when processing a section B grievance.The argument here is thatsection B of article V raises questions of whether the Company had a right-onthe contract provisions-to make any change in an existing rate, whether a productin dispute was or was not a new one, or whether there were circumstances justifyinga change in existing rates.The argument continues that where the contract rightto make a change is involved, the method used to establish the new rate standsentirely apart, and it concludes with the position that therefore any informationrelative to how the rate in question was reached is immaterial data which the Re-spondent need not produce when section B grievances are involved.The defense based upon this more apparent than real dichotomy in grievances isunpersuasive for a number of reasons.To start with, as set out above, there is norequirement that a union seeking to learn such facts directly involved in wage rateestablishment need ever affirmatively show a direct relevancy between the informa-tion and any specific pending grievance.Moreover, among the grievances pendingwhen the Union's broadside letter demand of July 18 was sent was the one involvingVan Kirk, concededly brought precisely under section C of article V; it specificallyreferred to a dispute which could only be handled intelligently after examinationand understanding of the basic wage data.By its terms this grievance, at leastdirectly involved the method for setting rates and fell under section C of article V.More important, however, is the fact that the discussions on grievances show that2 Excerpt from the contract:Article V-WagesA.Wage rates. It is agreed that the wage structure applicable to the existingoccupations shall remain in effect from the effective date of this agreement, untilAugust 24, 1962, and thereafter as long as this agreement shall remain in effectbetween the Company and the Union, except as such rate of pay may be changed,adjusted or supplemented in the manner prescribed in this article.2Excerpt from the contract.B New Rates. It Is recognized that the Company at its discretion may find itnecessary or desirable from time to time to establish new wage rates or to adjust exist-ing wage rates because of any of the following circumstances:1.Changes, modifications, or Improvements made in equipment, material orproduct.2.New or changed standards of manufacture in: (a) processes, (b) methods,(c)quality.3Establishment of changed occupations In any plant.4Establishment of new occupations In any plant.5.The placing of occupations not presently covered by Incentiverates on in-centive rates.6. Introduction of new products and additions to the presentline of productsin any plant. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe basic wage data and the detailed information relating to how the rates wereestablished is as much a matter of concern in consideration of the merits of sectionB grievances as it is in section C.Apparently grievances are called section C caseswhen thereis noquestion in the minds of the employees but that the product he is.working on is a "new" one, or that the work he performs is different from whateverhe was doing before under a frozen wage rate.When he phrases his grievance interms of the product or operation not really being different, but complains of thenew wage rate as being unfair in contrast to past earnings, it is called a section Bgrievance, but the question of whether the "new" operation, or "occupation" isreally different almost always evolves into a discussion of whether the component'elements of his work-reduced to those same elemental factors or calculations calledstudies which are used in each instance to determine the rate of pay-are the sameor different from the detailed underlying factors on which his past rate was based.Thus, be the issue whether the new rate was set up in accordance with past prac-tice, or whether it departs from an old manufacturing procedure, always at bottomis involved the method of work and the inseparable measurements used by theCompany time-study engineers to fix its equivalent wage rateAnd in either case,therefore, the time studies and methods manuals requested by the Union areequally relevant and necessary for an intelligent discussion of the conflicting claimsof the parties.Rather than support the Respondent's assertion of irrelevancy ofbasic wage data where section B grievances are filed, I think this pervasive problemrunning through all the wage rate grievances only highlights the fundamental reasonwhy there cannot be intelligent discussion of any rate grievance absent an above-board inspection of all time studes and procedure manuals by the union representa-tives.Indeed, it is this very truth which supplies the Board predicate for the ruleof law that basic wage rate data is presumptively relevant and necessary for collec-tive bargaining at all stages.On this record, therefore, the data sought, both basic time study sheets and themanuals of procedures, was plainly relevant.The employees complained they werebeing underpaid, they could not understand how the Company calculated their take-home pay, and the Union requested information to assist it in carrying forwardtheir grievances.All these complaints, as well as any changed rates that couldpossibly be made, always involved a comparison between the methods or manualsused, with the resultant timesheets, to the comparable studies and methods of thepast.The consistent weight of authority, therefore, supports the complaint here.New Britain Machine Company,105 NLRB 646, 650, enfd. 210 F 2d 61 (C A. 2) :"Unless the information sought is plainly irrelevant it must be submitted."TheFourth Circuit Court of Appeals expressly approved the Board's language inWhitinMachine Works,108 NLRB 1537, enfd. 217 F. 2d 593:.it is sufficient thatthe information sought by the Union is related to the issues involved in collectivebargaining" See alsoHastings & Sons Publishing Company,102 NLRB 708,715- "The policing of an agreement is an essential function of a union,"The DefenseIam of the opinion that the General Counsel has proveda prima faciecase insupport of the complaint in the Respondent's refusal to furnish the Union with wagerate data requested in its July 18, 1960, letter and in its refusal to supply the likedata requested during the arbitration hearings in the Hose and Ott grievances.Thereremains for consideration the question whether, on the total record, the Respond-ent has come forth with sufficient evidence to support its defense assertion that inthe circumstances prevailing in the summer of 1960, its refusal to supply the re-quested data must be excused.There is a considerable overlapping in the defensearguments and contentions set out in the Respondent's brief.The prime assertionis that the Union waived its statutory right to this information as the majority repre-sentativeAt times the Respondent seems to be saving that proof of waiver is not tobe found in the contract itself but in the parties' conduct apart from the writtenagreement.That this must be one of its arguments is strongly indicated by its re-liance upon those Board and court decisions concerned with a Union's conduct inbargaining away certain statutory rights in precontract negotiationsAlmost inter-mingled with this contention however, the Respondent also asserts, very precisely,that the Union has attempted to evade a procedure explicitly set out in the contractHere the Company would have it that the Union did not waive its right to the wagedata. hot agreed that it would request and receive it only in a certain way, i e . byrequesting it of the arbitrator and having it only when and if he thought proper.The Recnondent then also ndvances the logical exter.cion of this argument- it says thattheUnion reneged upon its written agreement and attempted to prevail upon the THE TIMKEN ROLLER BEARING COMPANY25Company to revise the contract during its term.The closing defense position ofthe Respondent then becomes that because the statute itself says no party to acontract is required to agree to change the express terms of an agreement while itis in effect,"the complaint here must be dismissed.To start with, the contract in its entirety makes no reference whatever to the basicwage studies and evaluations, or the manual standards and the statements of pro-cedures utilized by the Company's industrial engineers in conducting the studies.All the contract says about information is that the Company will from time to timefurnish the Union with a statement of what the eventual rate reached may be.Thus clearly what the Respondent claims, and necessarily must be claiming is that"inferentially," in consequence of other contract provisions, the Union contractuallyagreed it would seek this information only as an incidental aspect of the grievanceprocedure until the contract expires in 1962.These are the arguments advanced bythe Respondent in its correspondence with the Union, when, on each occasion, itrefused the requested data, and these are the variously articulated defenses set outin its brief to me. In essence, they add up to a final insistence that an "inference"of agreement, and/or waiver, must be drawn from the entire contract.The Respondent's reasoning starts with saying that when a union demands dataand the employer refuses to give it, all this is in the nature of a "complaint" by theUnion.And, of course, recourse by such a demanding union to the Labor Boardfor help, a procedure literally resulting in a formal complaint against the Company,must also be viewed as a "complaint" against the employer.To prove that underthe contract there could be neither a demand (complaint) upon the Company, nor acomplaint issued by the Government against it, the Respondent points to a singleword in the grievance procedure article of the contract.This says that "the pro-visions of this Article IX provide adequate means, if followed, for the adjustmentand disposition of anycomplaintsor grievances." [Emphasis supplied.]The Respondent attaches too broad a meaning to the word "complaint" in thecontract, and its suggested inference runs counter to other, directly related and con-fining language of the grievance procedure itself.The scope of the procedure isspecifically limited to issues involving interpretation of the contract as written.Thus, immediately following the above-quoted language, the contract says: "Anyemployees who has a complaint concerning wages, hours and working conditions thatdirectly affect him.shallbe entitled to file and process a grievance. .Here immediately the "complaint" is defined as one involving conditions of employ-ment, as distinguished from any bargaining rights the statute may confer upon amajority representative as a matter of law.Again, the contract language limits theauthority of any arbitrator selected pursuant to the grievance procedure: "Only griev-ances involving the interpretation or application of this agreement or disciplinaryaction are eligible for appeal to arbitration...Further: "The arbitrator shallhave only the functions and powers set forth herein and shall have authority to decidegrievances involving the interpi etation or application of this agreement or discipli-nary action only.he shall have no power to add to or subtract from or modifyany of the terms of this agreement."It thus appears clear from the contract itself that the grievance procedure was notintended to embrace, certainly it does not so specifically provide, any of the statutoryduties resting upon the employer under the Act.Rather, it expressly limits the pro-cedure to questions arising under "interpretation" of the language of the contract.The agreement in words makes no reference whatsoever to the matter of furnishingbasic wage studies or procedural manuals; it follows that no question of contractinterpretation was involved in the Union's demands in the summer of 1960 for basicwage information.None of the grievances placed in evidence among the extendedexhibits concerned itself with demands for wage information or dissatisfaction withthe Company's refusal to furnish the data.The demands for data therefore were notin the nature of a grievance, or complaint as to how the Company was interpretingthe contract, construing its various provisions, or treating the employees under itssubstantive terms.These demands stood entirely apart from any dispute arising underthe contract and consequently bore no relationship and were in no manner governedby the agreed upon grievance procedureThe Respondent's misapprehension as to the nature and character of the uniondemands which it rejected is further indicated by the case law precedent it cites insupport of its position.None of those cases is relevant to the issue here or supportsits position with respect to the allegation of the complaint.Timken Roller BearingCo. v. N.L R.B.,161 F. 2d 949 (C.A. 6), in which the circuit court disagreed witha Board finding, dealt with the interpretation of a "management clause" containedin the contract, which literally referred to the employer's right to discharge employeesand vested this right exclusively in the company.Despite a contract "no strike" 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDclause, the union struck in protest over the disciplinary discharge of several employees.The court held that the company was justified in refusing to discuss the dischargesoutside the agreed-upon grievance procedure and defended its right to insist the dis-charges be treated only in arbitration, the channel provided in the contract itself.Thus, apart from the fact that that court decision, reversing the Board's finding, maynot represent Board law, it is clear that the facts are entirely distinguished from thesituation here, for, as the court itself stated repeatedly, it was dealing with differenceswhich had arisen "between the company and the union as to the meaning and appli-cation of the provisions of this agreement."N.L.R.B. v. Knight Morley Corp.,251 F. 2d 753 (C.A. 6), also presented a situa-tion where the company refused to discuss certain discharges because the unionstruck instead of attempting to settle the dispute through the contract grievance pro-cedure.The Board deemed the employer's action illegal because the contract hadexpired, and with it the general grievance procedure.The court disagreed and saidthe grievance procedure had to be followed because the provoking events had oc-curred during the life of the agreement. In holding the employer there had notviolated Section 8(a) (5) in that one respect, however, the court noted that the issuein dispute between the parties was a true "grievance" as in theTimken Roller Bearingcase in the same circuit court.And, as the facts of the case precisely reveal, thecontract grievance procedure which the union there refused to follow, literally dealtwith "employees involved in discharges or disciplinary layoffs..." 4And the third principal case upon which the Respondent relies for its assertionthat the Union was reneging upon an agreement expressly reached, is the Board'sdecision inShell Oil Company, and Shell Chemical Corporation,93 NLRB 161.There the parties expressly agreed in the contract that grievances would be processedthrough a plant workmen's committee.The company refused to process grievanceswith committees including union representatives employed elsewhere and thereforenot among the agreed-upon grievance negotiators. In dismissing a refusal-to-bargaincharge against the employer, the Board said the Union could not "at will ignore itscontractual arrangement."The agreement, or arrangement in that case was specifi-cally and literally set out in the contract.Unlike the foregoing cases, the Union's demand for wage rate data here in no waytouched upon construction of any of the contract language or found fault with anyconduct of the Respondent as a violation of the contract or as improper interpreta-tion of the respective rights which he agreement conferred on either side.Nor wasthe question of the Company's statutory liability to furnish the pertinent data touchedupon at all in the agreement. I find no support in the record for a defense that theRespondent was relieved of its legal obligation to produce the data by any of thecontract terms.WaiverAs stated above, I believe that what appears to be a many faceted defense by theRespondent is really a single contention that the Union, on signing the 1960 contract,waived its right to the wage data it later requested. In its lengthy letters respondingto the various demands by the Union, the Respondent advanced a multitude ofreasons why the Union could not or should not ask.At times it stressed the factthe demands were belated because the Union had permitted the first three steps ofthe grievance procedure to pass before it made formal demands.More frequently itsaid the arbitrator had not yet ruled, and therefore the demands were premature.To prove the correctness of this view-or, at least, the Respondent's sincerity-itintroduced evidence showing that both before and after the 1960 contract wassigned the Company did furnish at least some of the information requested after aspecific arbitrator had ordered it to do so in a particular grievance.More often itargued irrelevancy of data, and supported its position in the difference between asection B and a section C grievance.And, finally, it accused the Union of attemptingto renegotiate the contract in direct contravention of Section 8(d) of the statute.These are not separate and distinct defenses; rather they appear to be diversified state-ments of the same idea, which is that the record as a whole, considering all of thosefactswhich the Respondent deems relevant, it must be found that the Union didwaive its right to ask.The assertion is made; the evidence is in; did the Union waive?This is a question of fact.There was reason for considering first what seemed to be the separate contentionthat the Union 'had agreed by contract not to ask for this information. If in factthe contract did specify, as the Respondent erroneously argued, that the Union hadagreed to dispense with the data, there would be no occasion to reach what seems tobe, but really is not, an additional and separate defense of waiver.And this not'SeeKnight Morley Corporation,116 NLRB 140, 161. THE TIMKEN ROLLER BEARING COMPANY27because favorable resolution of the first moots the second, but because "clear andunmistakable" contract language adverse to the Union's later demands, would initself satisfy the measure of proof required, in law, to establish any waiver defensein this type of case.A union's right to relevant wage rate data exists by virtue of the statute apartfrom any contract concession by the employer .5A union may relinquish such astatutory right in a regularly negotiated and fairly bargained collective-bargainingagreement.6Because this right is one conferred by the Act, and because its freeexercise by the majority representative goes to the heart of the rights guaranteedemployees by Section 7 of the statute, a clear principle of law has been established,requiring that a waiver will only be found to have been given when it appears in"clear and unmistakable" or "clear and unequivocar' language.? It is against thishigh standard of proof that the Respondent's true defense here is to be appraised.In substance the evidence offered to meet this "clear and unequivocal" waiver testconsists of the following: (1) for years, the Respondent took the position that thecontract should be read as denying data to the Union unless a duly designated arbi-trator ordered its production.And the record does show instances in the past ofsuch refusals.Because the Union did not before 1960 so forcefully insist that theCompany supply the data, or take steps to compel its production through Govern-ment intercession, it conceded the correctness of the Company's reading of the con-tract terms.(2)The current 1960 contract, like its predecessors, does contain awage rate information clause-that calling for periodic production of final rates whenchanged.Where one is expressly included, all others are excluded. (3) In thenegotiations leading to the 1960 contract the Union three times proposed inclusionof a specific clause obligating the Company to furnish, on demand, the precise timestudies and procedure manuals later requested by letter.This proposal was discussedseveral times, the pros and cons debated, and the Union abandoned the proposal inits entirety when it agreed to the final contract.Therefore, it "bargained away" anyright to such data during the life of the agreement.As I understand the intendment of the phrase "clear and unmistakable" used inBoard decisions, and the various circuit court opinions which reaffirmed this prin-ciple, I do not believe the facts of this case warrant a finding that the Union inunequivocal terms surrendered its statutory right to basic wage data when it signedthe 1960 contract. I must start with the fact that the contract is silent on the subjectof time studies and standards or manuals of methods of establishing wage rates.The contract provision requiring the Company to furnish the ultimate rate establishedin consequence of the complex and indirect method of study, cannot fairly be saidto concern itself with the basic wage studies and time sheets themselves.The con-tract being silent with respect to the information sought, and now in question, nec-essarily any finding of intended exclusion of the subject from the contract can onlybe made by some form of inference.At the outset, therefore, the "unequivocal"language of which the court decisions speak seems lacking.The first broad fact urged by the Respondent for a contrary holding is that it hasalways refused to supply this information until ordered to do so by an arbitratorand that the Union never filed charges against it.This is virtually an argument oflatches, and no precedent was advanced to support so broad a proposition as that thefailure of a party to exercise a statutory right, or to take legal steps to vindicate itwhen violated, binds it to continue to forgo the exercise of that right thereafter.AtGN L R B. v. Yawman & Erbe ManufacturingCo., 187 F 2d 947 (C A. 2) : ". . . theemployer has an affirmative statutory duty to supply relevant wage data . . "TheItem Company, 108NLRB 1634, enfd 220 F. 2d 956 (C A. 5).California Portland CementCompany,101 'NLRB 1436- ". . . we are dealing here with a right that derives fromstatute and not from contract."6Wooster Division of Borg-Warner Corporation,113 NLRB 1288, enfd in pertinentpart 356 U.S 342 See alsoShell Oil Company, and Shell Chemical Corporation,93 NLRB161: "..a union, as the duly designated representative of the employees, has a right toselect the class of persons, whether they be employees or nonemployees, to negotiate withthe employer as to grievances . .While a union may not be compelled to bargain asto giving up its right to negotiate grievances through any class it desires, we see no reasonwhy a union may not waive that right through genuine collective bargaining, if it sochooses. . . .7TideWater Associated Oil Company,85 NLRB 1096: "We are reluctant to depriveemployees of any of the rights guaranteed them by the Act in the absence of a clear andunmistakable showing of a waiver of such rights." See alsoHekman Furniture Company101 NLRB 631, "the Board will not, in any event, give effect to any purported waiverof such right,unlessit is expressedin clearand unmistakable terms." 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDmost a charging party is limited by Section 10(b) of the Act, which prohibits at-tempts to revive violations of the statute over 6 months old.Moreover, there is thevery pertinent, credible, and uncontradicted testimony of James Marazza, the Union'sexpert industrial engineer.He has been an active participant in grievance proceduresbetween this Local Union and the Respondent for years, and he testified that inrecent years, due to the trend toward automation, the Respondent has more andmore been making changes and improvements in its production process. In con-sequence, he added, the number of individual complaints from employees among theapproximately 10,000 workmen covered by this contract has multiplied in manyfoldand greatly augmented the Union's difficulties both in satisfying their just or fanciedcomplaints and in discussing them intelligently with the Company when grievanceswere filed. If, in fact, before execution of the 1960 agreement, this Union was en-titled under the law to the wage data in question, I do not see how its failure toattempt to enforce that right before can be said to prove that the mere execution ofa contractsilent onthe subject "unmistakably" proves an intent thereafter to con-tinue to waive its legal rights.I also find unpersuasive, in terms of the "clear and unmistakable" test mentionedabove, the fact that the contract did call for some information on wages.On thisargument a precise parallel appears in theOtis Elevator Companycase, in whichthe Second Circuit Court of Appeals found occasion to use language peculiarlyapplicable to the instant situation .8The contract there contained a provision re-quiring the company to furnish specific information relating to time-study statistics.During the life of the agreement the union asked for further and more detailed dataon the underlying time standards used by the employer. In defense the companyargued that the union had bargained away any right to examine this further wagedata.Relying expressly uponYawman & Erbe, supra,the court rejected the argu-ment that inclusion of a contract clause calling for limited information warrants anyinference of an intent to exclude all legal obligations to furnish additional pertinentwage data. Indeed, it even suggested a contrary inference:Respondent . . contends that this [the specific contract provision] setsforth his entire obligation to impart information and constitutes a waiver ofany additional Union rights.We cannot agree. In the atmosphere of col-lective bargaining in labor relations it is reasonable to require that the partiesset forth the terms on which they have agreed. But the drawing of broad in-ferences of waiver from their silence would be disruptive rather than fosteringof amicable relations. . . .The language quoted from the contract carriesthe implication of a general intent to keep the operator informed as to thedevelopment of time studies affecting him. In the absence of an express pro-vision this should not be read as limiting requests on behalf of the employeesfor information, but rather as in general supporting them.We think, therefore,that the general principles of free access to information relevant to bargainableissues must apply.To the same effect and upon virtually the same set of facts, is the Board's decisioninLeland-Gifford Companty,95 NLRB 1306. The contract there specifically obli-gated the company to furnish certain information as to wages; it also contained thefollowing clause: "This agreement contains the entire agreement between the partiesand no matters shall be considered which are covered by the written provisionsstated herein."When the union nevertheless called upon the employer for addi-tional wage data, beyond the scope of the specific contract obligation, the companyrefused on the ground that the union had bargained away the right to obtain suchinformation.In rejecting this defense and finding a refusal to bargain against thecompany the Board said ". . . we are satisfied that.the clause in question wasnot intended, and cannot be construed, as a waiver by the Union of its rights toobtain data necessary to the effective administration of a contract."This finding wasdirectly approved by the Circuit Court of Appeals for the First Circuit 9The last, and I believe the principal fact upon which the Respondent rests its waivercontention, is the Union's precontract proposal that the Company agree in writingto furnish the information in question and its subsequent abandonment of that re-8N 1 R Bv.OtisElevatorCo. 208 F. 2d 176 (C.A. 2).9200F 2d 620 (CA 1) in which the court stated,The Sixth Circuit of Appeals was of like opinion in rejectinv the argument thatagreement to a signed contract making no provision foreertainwave data couldsupport a later assertion that the Union thereby surrendered its statutory right tosuch informationN L R.B v J H Allison tCo , 165 F 2d 766 (C A 6), cert.denied 335U.S 905, THE TIMKEN ROLLER BEARING COMPANY29quest when the contract was signed.The 1956 agreement expired on August 24,1959.Among its initial proposals the Union asked the Company to make certainrevisions in the wage gyrate section of the contract and in the grievance procedurearrangement. In addition, it expressly asked that the Company agree to furnishthe Union copies of the time-study plan or plans and/or incentive manuals or sys-tems being used, records pertaining to time study and the setting of productionstandards, including original time-study observation sheets.The written statementof proposals closed with the following:Note: The foregoing proposals are not to be construed as any indication forany purpose that existing provisions do not afford the protections, benefits orrights involved herein.Where such protections, benefits or rights already existunder the Agreements, the purpose of our proposals is simply to confirm thesame and obviate unnecessary and expensive arbitrations on issues which theUnionregards to be covered and settled under existing provisions.Between early July 1959 and February 1960, the parties met in about 60 negoti-ation sessions before they agreed upon a new contract on February 21.This was,referred to at the hearing as the 1960 contract.Excerpts from the stenographic transcript of the negotiating sessions show that ona number of occasions the question of the Unions proposal that the Company agreein writing to furnish the above wage data was extensively discussed.Time and timeagain the union representatives attempted to persuade the Company to agree to thecontract clause on the ground that the Company's complex and scientific method forestablishing ever-changing wage rates was not understandable to the individual em-ployee, that absent the basic wage data material the union representatives were unableto explain to complaining workmen how their rates were established, that theinformation was necessary to intelligently appraise the merits or weaknesses of griev-ances which the employees more and more wished to file, that the discussions at suc-cessive stages of actual grievances were frustrated by the Union's inability to obtainthe data, and that the data would not only serve to support the employees' view morepersuasively to the Company but might also eliminate grievances if the Union couldunderstand in advance that they were wrong.And the Company, always refusing toagree to the insertion of such a clause in the contract, argued variously that theinformation was not as necessary as the Union protested, that there was adequateexplanation by supervisors directly to the employees, and that anyhow, the data wereso voluminous that it would be of little value even if delivered to the Union.As negotiations proceeded, the Union altered its detailed demands with respectto the Company's freedom to establish new and different wage rates, but alwayspersisted in the proposed clause for furnishing this wage data.Thus, in successivewritten proposals which it submitted on January 15 and February 9, 1960, the sameclause calling for data was repeated, and again in each of the second and third in-stances the final note reasserting the nevertheless existing right in the Union to obtainsuch information was again attached to the Union's proposals.At the last two sessionsimmediately preceding final settlement of a new contract, no specific mention wasmade of the proposed clause; and when the final contract was made it was not inserted.It is clear that the company representatives knew that the position of the Unionduring the negotiations was that, apart from any contract provision that might bemade, the Union was entitled to this basic wage data as a matter of law in any event.Marazza, the industrial engineer on behalf of the Union, several times urged upon theCompany acceptance of the proposed clause on the ground that it would avoidbickering and quarreling in the course of grievances and to simplify the relationshipbetween the Company and the Union.At the October 12, 1959, conference thefollowing statements appeared:Mr. MARAZZA: And if you don't mind my saying, this is a situation that hasbeen established by the National Labor Relations Board in the J. I. Case Com-pany, and you are well aware of that, and arbitrators have also ruled that when-ever a union requests information of this type, that a company should furnish itto it, because it really is an area of bargaining.And how can we intelligently represent our people if we don't know whatcertain things like this are, and how they should be applied9Mr. RAYL: Well, .I will grant you it has been established by the NLRB as faras they went.The case only went to the Court of Appeals, and it did not go anyfurther; the Company did not appeal the decision. If they had appealed thedecision to the Supreme Court of that State, they may have had a differentconclusionThat we don't know, and never will know, in that particular case,because the Company did not pursue it any further. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn urging the Union's first proposed and then abandoned contract clause as supportfor a conclusion that it thereby "unequivocally" waived a statutory right, the Re-spondent relies primarily upon the Board decision inInternationalNews ServiceDivision of The Hearst Corporation,113 NLRB 1067. In that case the contract ineffect provided only for a series of minimum wage rates,and then expressly agreedthat merit increases in wages and salaries above the contractual minimum,"shall bearrived at by a negotiation between the Respondent and the individual employees."In the negotiations leading to the contract, the union had demanded that the com-pany also agree by contract that "the Union have the right to bargain on individualmerit increases,"and that the employer be obligated to give the union informationrelative to any merit increase granted during the life of the agreement. In the courseof negotiations the union abandoned both its demand that merit increases be negoti-ated with the union instead of with individual employees, and its proposal that thecompany furnish information relative to all merit raises given.Notwithstanding theeventual contract which did not contain these proposals,the union later called uponthe company to furnish it information showing the precise salaries of all employees,including the amounts of merit increases received.The company refused to furnishand was charged with illegal refusal to bargain.In ruling to dismiss the complaint,two members of the Board(Chairman Farmerand Member Rodgers), found that the Union had "unmistakably" waived its statutoryright to information concerning wage rates as later requested.Member Leedomvoiced no opinion as to the alleged waiver defense,and concurred in the dismissalon other grounds. Board Members Murdock and Peterson were of the opinion thatthe facts fell short of proving an "unequivocal" waiver of the right to information.The Respondent errs in referring to that case as "Board" precedent on the issue ofwaiver of a statutory right, for only two members of the Board so viewed the evi-dence.However, apart from that element, and even assuming that decision mayappropriately be called a decision of the Board, I am of the opinion that the factsthere are substantially distinguishable from those presented before me.The infor-mation sought bore a direct nexus to a condition of employment-merit raises-whichthe Union asked the employer to negotiate with it, but which it then consciously con-ceded to the employer as a unilateral right for the duration of the agreement.Fur-ther, Chairman Farmer and Member Rodgers stressed, as a persuasive factual elementin their conclusion,the fact that the union had never taken the position duringbargaining negotiations that the information in question was in any event somethingthe employer was legally obligated to furnish regardless of contract provisions.10And finally the eventual contract was not a complete abandonment by the union of itsdemand,or silence on the subject;instead the final"information"clause written inthe contract granted a portion of the union's demands and therefore in effect was acompromise reached between the parties on the subject.In contrast,the broad demand for basic wage data here bore no relationship to anysubstantative demands in conditions of employment which the Union might haveasked for and later abandoned in the give and take of bargaining.The eventualagreement left the Union precisely where it had started before any bargaining began;none of its demand was conceded by the Company. As to the precontract assertionby the Union that this was a matter concerning which the employer had no choice,that it was a statutory obligation the Union was attempting to prevail upon theemployer to discharge, I do not clearly understand its relevance to the question ofwaiver. If the Union is entitled to the data as a matter of law, advising the employerof this fact could not change either the character of the right to its survival beyondthe negotiations, unless, in fairness, the employer is entitled to be warned in advancethat this proposal was one which could not be bartered asa quid pro quoagainsteconomic demands, as it were. In any event,the Respondent was at all times repre-sented in the negotiations by very competent and expert labor lawyersFor purposesof decision here, however, it suffices that, unlike the situation deemed significant by10CompareAvco Manufacturing Corporation(Lijcoming Division),111NLRB 729,where a unanimous four-member Board sustained an employer's prerogative to refuse tofurnish merit wage increase data relating to all employees, on the ground that during theprecontract negotiations the union had attempted but failed to persuade the employer toagree to automatic wage increases in place of Its old established merit Increase system,and accepted instead the employer's established merit increase systemIn holding thatthe employer had not acted Illegally In refusing to furnish meritraise datarelating toemployees who had no grievances pending, the Board said:"To require the Respondent tofurnish such additional material in connection with these grievances [those as to whichthe employer did furnish merit raise data] would, in effect, return the entire merit systemto the bargaining table despite the Union's contractual acceptance of the present systems." THE TIMKEN ROLLER BEARINGCOMPANY31two Board members inInternational News Service,the Union did clearly and ex-plicitly advice the Respondent,citing chapter and verse,that the law imposed thisobligation upon it.And the response by the Company's director of labor relationsmakes even clearer that he well understood all this, for he replied that he thoughthigher courts would eventually rule otherwise.The Unionand the Respondent urge diametrically divergent inferences from thecaveat "Note" always attached to the proposed basic wage rate data informationclause which the Union tried but failed to sell the Company.The Union says itevidences its consistent reservation of an absolute legal right to the information inquestion,and proves that the sole reason for wanting to have the arrangement spelledout in the contract was to put an end to the constant bickering that went on wheneverit had tried to obtain the data in the past.The Respondent argues instead that it is avirtual admission that the contract,as always written,did cover the subject matterand that therefore the Union is now foreclosed from seeking to escape the agreedarrangement to have the data supplied only as an incidental aspect of specific griev-ances. In support it points to language in that note speaking of "benefits and rights"in context with"existing provisions,"and the statement that the "foregoing proposals"were not to be taken as an indication the contract did not already "afford" to theUnion whatever it was they were demanding.The note was always appended at the end of the full list of union demands, adocument many pages long and including diversified proposals in addition to theinformation clause in question.It refers to "the foregoing proposals"and it says"where such protections,benefits and rights already exist. . ..'The languagetherefore cannot be taken as necessarily saying the particular proposed clause in-volved a "right"already covered precisely in the expiring contract.A fair readingof the note in its entirety could as well suggest the Union was only seeking to protectitself by saying there was nothing in the entire agreement to impede independentinsistence upon some of the demands contained in its long list of proposals. In anyevent, the meaning which the Respondent would attach to other language of thenote requires,at a minimum,drawing inferences from certain phrases in order thento imply further that additional words signify more than they literally say.Andagain the Respondent's assertion of a waiver would have to be reached not by "clearand unmistakable"language,but byreading between the lines of whatever was saidand done.I think what happened here in the day-to-day administration of the contract inthe past,the insuperable impediments which faced the parties in so many extendedgrievance proceedings,and the increasing number of complaints by employees leftunresolved,all in consequence of the fact the union representatives were denied thebasic wage rate information necessary to intelligently discuss the running disputeswith management,well illustrates the reason why the data sought by the Union mustbe furnished on demand if collective bargaining is to take the smooth course whichthe statute contemplates.Perhaps the inevitable stress to collective bargaining re-sulting from a refusal to furnish such data was best described by Chairman FarmerinWhitinMachine Works,108 NLRB 1537, enfd. 217 F. 2d 593 (C.A. 4), cert.denied 349 U.S. 905, where he deemed the "proper rule" to be that wage rates shouldbe made available on request"without regard to its immediate relationship to thenegotiations or administration of the collective bargaining agreement."He alsosaid in his opinion there: "I am convinced,after careful consideration of the importof the problem on the collective bargaining process, that this broad rule is necessaryto avoid the endless bickering and jockeying which has heretofore been characteristicof union demands and employer reaction to requests by unions for wage and relatedinformation." 11In its brief the Respondent for the first time urges the additional defenses that theUnion was seeking to harass it and that the demand placed too burdensome a choreupon it.These are not the reasons it ever seriously advanced to the Union on thosemany occasions when it rejected the demands,both in writing and orally.A passingphrase here and there about harassment and the voluminous quantity of wage datainvolved by no means shows either that the Union in fact sought to embarrass theRespondent or that to furnish the documents sought would have been a great prob-lem.There was never any question but that all parties understood the Union wasseeking only whatever such studies and manuals do in fact exist in writing and arein the Company's possession.Their existence and availability was always conceded.I find the evidence totally insufficient to support either of these defenses.11This language was quoted with express approval by the Circuit Court of Appeals forthe First Circuit inBoston-Herald Traveler Corporattion v. N L R B.,223 F 2d 58. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe additional argument that Section 8(d) of the statute also justified theRespondent's refusal is so plainly without merit as not to warrant extended discussionhere.12I find that in refusing to furnish to the Union upon request time studies and otherwage data and information, including manuals and statements of procedure, used bythe Company in classifying or evaluating jobs or fixing rates of employees in thebargaining unit, the Respondent has refused to bargain with the Union in goodfaith and thereby violated Section 8(a) (5) and (1) of the Act.13IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in and is engaging in certainunfair labor practices affecting commerce, I shall recommend that it cease anddesist therefrom and take certain affirmative action in order to effectuate thepolicies of the Act.It has been found that by refusing to furnish information and data concerningjob evaluations and time studies, the Company refused to bargain collectively withUnited Steelworkers of America, AFL-CIO, and its Local No. 1123, and therebyinterfered with, restrained, and coerced its employees.I shall therefore recom--mend that the Respondent cease and desist therefrom and, upon request, furnishto the Union job evaluations and time studies and other data and information usedby it in classifying or evaluating jobs or fixing rates, to the extent that such informa-tion is available in writing, keeping in mind the Union's facilities for such examina--tion and the avoidance of disruption of the Company's business.Upon the basis of the above findings of fact, and upon the entire record in the case,I make the following:CONCLUSIONS OF LAW1.United Steelworkers of America, AFL-CIO and its Local No. 1123, is a labororganization within the meaning of Section 2(5) of the Act.2.The Timken Roller Bearing Company is an employer within the meaning ofSection 2(2) of the Act.3.All production and maintenance workers of the Respondent at the bearing,steel, and tube plants at Canton, Ohio, but excluding foremen, assistant foremen orsupervisors in charge of any class of labor, bricklayers, watchmen, guards, factoryclerks, or other clerical workers and salaried employees, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9(b) of theAct.4.United Steelworkers of America, AFL-CIO, and its Local No. 1123, was onJuly 18, 1960, and at all times since has been, the exclusive representative of all theemployees in the aforesaid appropriate unit for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.szAlliedMills, Inc.,82 NLRB 854;Tide Water Associated Oil Company,85 NLRB 1096.'a That fruitful, good-faith bargaining could not be achieved under the Respondent'sunderstanding of its statutory duty, is evidenced by the candid testimony of Its directorof labor relations who, while conceding the Respondent refused to furnish requested wagedata to the Union, described the Company's practice in the processing of grievances asfollows :The Company will submit information in the arbitration hearing that they, in theopinion of the industrial engineers, feel Is sufficient to convey to the arbitrator andthe Union, the Charging Party, that will substantiate the Company's position in thecase; to point out the change, if it is a case of the change in the rate, has been in,compliance with the agreementIf a request is made in prior steps of the grievance procedure, the Company willsupply what Information that they, on the advice of their own industrial engineersdeem pertinent to that given case in order to convince the aggrieved employee orthe representatives that the Company's action is within the confines of the agreement. THE TIMKEN ROLLER BEARING COMPANY335.By refusing to bargain collectively with the Union, as the exclusive repre-sentative of the employees in the aforesaid appropriate unit as found above, theRespondent has engaged in and is engaging in unfair labor practices within themeaningof Section 8(a) (5) of the Act.6.By the foregoing conduct the Respondent has interfered with, restrained, andcoerced employees in the rights guaranteed in Section 7 of the Act, and thereby hasengaged inand isengagingin unfair labor practices within the meaning of Section8(a)(1) of the Act.7.The aforesaid unfair labor practicesare unfairlabor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that The Timken Roller Bearing Com-pany, Canton, Ohio, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with United Steel Workers of America, AFL-CIO, and its Local No. 1123,itsagentsor representatives, as the exclusive repre-sentative of all employees in the appropriate unit with respect toratesof pay, wages,hours of employment, or other conditions of employment, by refusing to furnish totheUnion or itsagents orrepresentatives information and data concerning timestudies and methods used for establishing wage rates.(b) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist United Steelworkers of America, AFL-CIO, and its Local No.1123, or any other labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection as guaranteed in Section 7of the Act, or to refrain from any or all of such activities, except to the extentthat such rights may be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section 8(a)(3) of theAct, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Upon request, furnish to United Steelworkers of America, AFL-CIO, anditsLocal No. 1123, its agents and representatives, time studies and other wage dataand information, including manuals and statements of procedures, used by the Com-pany in classifying or evaluating jobs or fixing rates of employees in the bargainingunit.(b) Postat itsplants in Canton, Ohio, copies of the notice attached heretomarked "Appendix."Copies of said notice, to be furnished by the Regional Directorfor the Eighth Region, shall, after being duly signed by an authorized representativeof the Respondent, be posted by the Respondent immediately upon receipt thereof,and be maintained by it for a period of 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to be sure that said notices arenot altered, defaced or covered by any other material.(c)Notify the Regional Director for the Eighth Region in writing, within 20 daysfrom the date of the receipt of this Intermediate Report and Recommended Order,what steps it has taken to comply herewith.I further recommend that,unless onor before 20 days from the date of receiptof this Intermediate Report and Recommended Order the Respondent notify the saidRegional Director, in writing, that it will comply with the foregoing recommenda-tions, the National Labor RelationsBoard issuean order requiring the Respondentto take the action aforesaid.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL, upon request furnish to United Steelworkers of America, AFL-CIO, and its Local No. 1123, its agents and representatives, all time studiesand other wage data and information, including manuals and statements of 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDprocedure,used by us in classifying or evaluating jobs or fixing rates of em-ployees in the bargaining unit.The bargaining unit is:All production and maintenance workers at the bearing, steel and tubeplants at Canton,Ohio . . . , but excluding foremen,assistant foremenor supervisors in charge of any class of labor, bricklayers,watchmen,guards, factory clerks or other clerical workers and salaried employees.WE WILL NOT in any like or related manner interfere with,restrain,or coerceour employees in the exercise of the right to self-organization,to form labororganizations to join or assist United Steelworkers of America,AFL-CIO, anditsLocal No.1123, or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or pro-tection,or to refrain from any or all of such activities,except to the extent thatsuch right may be affected by an agreement requiring membership in a labororganization as a condition of employment,as authorized in Section 8(a)(3)of the Act, as modified by the Labor-Management Reporting and DisclosureAct of 1959.THE TIMKEN ROLLER BEARING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof,and must not bealtered, defaced, or covered by any other material.SUPPLEMENTAL INTERMEDIATE REPORTUpon issuance of a Trial Examiner's Intermediate Report in this proceeding, onApril 18, 1961, the General Counsel and the Charging Union each filed motions toreopen the hearing in order that the pleadings and the Intermediate Report mightmore accurately reflect the precise name of the certified representative of the em-ployees involved and the precise identity of the present exclusive bargaining agent.By Order dated June 27, 1961, the Board reopened the record and remanded the caseto the Regional Director for the purpose of supplementing the record, either bystipulation or further hearing.The principal issue presented for decision in this case is whether or not theRespondent Company illegally refused to bargain with the exclusive majorityrepresentative of its employees.The motion to reopen the record was occasioned bythe fact that the complaint inadvertently named a local union as such bargainingagent instead of both that local and its International parent organization; there wasalso some confusion in both the complaint and the testimony respecting which ofthese two labor organizations had at one time been certified by the National LaborRelations Board as bargaining agent.The purpose of the two motions is purelyto correct both the pleadings and the outstanding Intermediate Report so as toreflect the precise facts in this regard.There is complete accord among all theparties, including the Respondent, as to exactly what the pertinent facts are and asto their desire that the complaint and the Intermediate Report be amendedaccordingly.Pursuant to the remand all parties agreed upon, signed, and submitted to me astipulation providing minute language changes in the complaint, setting out the pre-cise names of the parties to the successive collective-bargaining contracts over theyears, and requesting amendment to the Intermediate Report in keeping with thesefacts.The written stipulation consists of two parts, one a "stipulation" datedMay 24, 1961, and the other a "stipulation" dated July 20, 1961. I hereby receiveinto evidence and make part of the record these two stipulations, the May 24 stipu-lation marked for identification as "Trial Examiner's Exhibit No. 1," and the July 20stipulationmarked for identification as "Trial Examiner's Exhibit No. 2 "The substance of these motions and stipulations is to establish the facts that in 1942United Steelworkers of America, then affiliated only with the Congress of IndustrialOrganizations, was certified by the National Labor Relations Board as bargainingrepresentative for the employees involved in this case; that collective bargaining overthe years thereafter proceeded on a multiplant basis between that Union and theRespondent, with a number of local unions coming into existence for varying loca-tions of the Respondent; that at the time of the events giving rise to this proceedingthe current collective-bargaining agreement in effect covered a multiplant unitbroader in scope than the plants and employees involved in this case, and was JACOBS MANUFACTURING CO.35"between the Company and United Steelworkers of America,and Local UnionsNo. 1123, 2173 and 2730, said International Union and local unions,collectively,being referred to . . . as the Union";and that the Respondent was, pursuant to thatcontract,recognizing both the International Union and its Local No. 1123 as thebargaining agent for the employees involved.A further purpose of the motions andthe stipulations is to establish correctly the fact that the demand for wage data madeupon the Respondent in 1960 was made in the name of Local Union No. 1123;that the refusal to furnish such wage data was also a denial of information to thatLocal Union;and that administration of the multiplant collective-bargaining agree-ment is carried on on a local basis in the Canton and Gambrinus,Ohio, plants byboth the International Union and its Local No. 1123.To the extent that the stipulations of the parties are tantamount to a motion toamend the complaint to reflect the above facts, it is hereby granted and the complaintis hereby amended accordingly.To the extent that the stipulation of the parties request modification of the out-standing Intermediate Report, I hereby make the following findings:1.United Steelworkers of America,AFL-CIO,isa labor organization withinthe meaning of Section2(5) of the Act.2.On about July 31, 1942, United Steelworkers of America, AFL-CIO, wascertified by the National Labor Relations Board as exclusive bargaining representa-tive for the employees in the appropriate bargaining unit.3.The collective-bargaining agreement in effect at all times material to thisproceeding has been and is now administered on a local basis in the Canton andGambrinus, Ohio, plants by both the International Union and Local No. 1123.4.United Steelworkers of America, AFL-CIO, collectively with its Local No.1123, by virtue of Section 9(a) of the Act, has been and is now the exclusive repre-sentative of all employees in the appropriate bargaining unitfor the purposes ofcollective bargaining.Pursuant to the stipulations of the parties I hereby also make the following modi-fication in the conclusions of law in the Intermediate Report:United Steelworkers of America, AFL-CIO, collectively and with its Local No.1123, was on July 18, 1960,and at all times since has been, the exclusive representa-tive of all employees in the aforesaid bargaining unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.Also pursuant to the stipulations of the parties,I hereby amend the recommenda-tions in the Intermediate Report as follows:1.Cease and desist from:(a)Refusing to bargain collectively with United Steelworkers of America, AFL-CIO, and its Local No. 1123, their agents or representatives, as the exclusive repre-sentative of all employees in the appropriate bargaining unit with respect to rates ofpay, wages,hours of employment,or other conditions of employment,by refusingto furnish to said Unions or their agents or representatives information and data con-cerning time studies and methods used for establishing wage rates.Consistent with the foregoing I also hereby amend the recommendation for affirma-tive action contained in the Intermediate Report to read as follows:2.Takethe following affirmative action which I find will effectuate the policies ofthe Act:(a)Upon request, furnish to United Steelworkers of America, AFL-CIO, anditsLocal No. 1123, their agents and representatives, time studies and other wagedata and information,including manuals and statements of procedures,used by theCompany in classifying or evaluating jobs or fixing rates of employees in the bar-gaining unit.JacobsManufacturing Co.andInternationalUnion,UnitedAutomobile,Aircraft and Agricultural Implement Workersof America,UAW, AFL-CIO.Case No. 1-CA-3365.August 7,1962DECISION AND ORDEROn January 24, 1962, Trial Examiner Thomas A. Ricci issued hisIntermediate Report herein, finding that the Respondent, Jacobs138 NLRB No. 6.662353-63-vol 138-4